EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
          THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of this
           day of                     , 200     , by and between UCBH Holdings,
Inc., a Delaware corporation (the “Corporation”), and                         ,
an individual (“Indemnitee”).
RECITALS
          A.     The Corporation and Indemnitee recognize that unforeseen
litigation may subject directors, officers and agents to costs and expenses.
          B.     The Corporation desires to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve as directors,
officers and agents of the Corporation and to indemnify its directors, officers
and agents so as to provide them with the maximum protection permitted by law.
          In consideration of the Recitals set forth above and the mutual
covenants and agreements set forth below, the Corporation and Indemnitee do
hereby agree as follows:
AGREEMENT
          1.     Indemnification and Expense Advancement.
                  (a)     Proceedings Other than by Right of the Corporation.
The Corporation shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any proceeding (other than an action by or in
the right of the Corporation to procure a judgment in its favor) by reason of
the fact that Indemnitee is or was an Agent (as defined in Section 1(i) below)
of the Corporation, against costs, expenses, judgments, fines, settlements and
other amounts actually and reasonably incurred in connection with such
proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation and, in the case of a criminal proceeding, has no reasonable cause
to believe the conduct of Indemnitee was unlawful. The termination of any
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interests of the Corporation or that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.
                  (b)     Proceedings By or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any threatened, pending or completed action by
or in the right of the Corporation to procure a judgment in its favor by reason
of the fact that Indemnitee is or was an Agent of the Corporation, against
expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such action if Indemnitee acted in good faith, in a
manner Indemnitee believed

1



--------------------------------------------------------------------------------



 



to be in or not opposed to the best interests of the Corporation and its
stockholders; except that no indemnification shall be made under this Section
1(b) for any of the following:
                           (i)     In respect of any claim, issue or matter as
to which Indemnitee shall have been adjudged to be liable to the Corporation in
the performance of Indemnitee’s duty to the Corporation and its stockholders,
unless and only to the extent that the court in which such proceeding is or was
pending or the Delaware Court of Chancery shall determine upon application that,
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for the expenses which such court shall
determine;
                           (ii)     Of amounts paid in settling or otherwise
disposing of a pending action without court approval; or
                           (iii)     Of expenses incurred in defending a pending
action which is settled or otherwise disposed of without court approval.
                  (c)     Determination of Right of Indemnification. Any
indemnification under Sections 1(a) and (b) shall be made by the Corporation
only if authorized in the specific case, upon a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct set forth above in Sections 1(a) and
(b) by any of the following:
                           (i)     A majority vote of a quorum of the
Corporation’s board of directors consisting of directors who are not parties to
such proceeding; or
                           (ii)     If such a quorum of directors is not
obtainable, by independent legal counsel in a written opinion; or
                           (iii)     Approval of the stockholders by the
affirmative vote of a majority of the shares entitled to vote represented at a
duly held meeting at which a quorum is present or by the written consent of
stockholders as provided in the Bylaws, with the shares owned by the person to
be indemnified not being entitled to vote thereon; or
                           (iv)     By the court in which such proceeding is or
was pending upon application made by the Corporation or its Agent or attorney or
other person rendering services in connection with the defense, whether or not
such application by the Agent, attorney or other person is opposed by the
Corporation.
                  (d)     Advances of Expenses. Expenses (including reasonable
attorneys’ and experts’ fees), costs, and charges incurred in defending any
proceeding shall be advanced promptly by the Corporation prior to the final
disposition of such proceeding upon receipt of a written undertaking by or on
behalf of Indemnitee to repay such amount unless it shall be determined
ultimately that Indemnitee is entitled to be indemnified as authorized in this
Section 1. The form of such undertaking shall be substantially similar to
Exhibit A hereto.

2



--------------------------------------------------------------------------------



 



                  (e)     Indemnification Against Expenses of Successful Party.
Notwithstanding the other provisions of this Section 1, to the extent that
Indemnitee has been successful on the merits in a defense of any proceeding,
claim, issue or matter referred to in Sections 1(a) and (b), Indemnitee shall be
indemnified against all expenses actually and reasonably incurred by Indemnitee
in connection therewith.
                  (f)     Right of Indemnitee to Indemnification Upon
Application; Procedure Upon Application. Any indemnification provided for in
Sections 1(a), (b) or (e) shall be made no later than ninety (90) days after the
Corporation is given notice of request by Indemnitee, provided that any
indemnification under Sections 1(a) and (b) is authorized pursuant to Section
1(c). Any such request for indemnification must be made within ninety (90) days
of the final adjudication, dismissal, or settlement of the matter for which
Indemnitee seeks indemnification, unless an appeal is filed, in which case the
request may be made within ninety (90) days after the appeal is resolved
(hereafter referred to as “Final Disposition”). Upon such notice, if a quorum of
directors who were not parties to the action, suit, or proceeding giving rise to
indemnification is obtainable, the Corporation shall within two (2) weeks call a
Board of Directors meeting to be held within four (4) weeks of such notice, to
make a determination as to whether Indemnitee has met the applicable standard of
conduct. Otherwise, if a quorum consisting of directors who were not parties in
the relevant action, suit, or proceeding is not obtainable, the Corporation
shall retain (at the Corporation’s expense) independent legal counsel chosen
either jointly by the Corporation and Indemnitee or else by the Corporation’s
counsel within two (2) weeks to make such determination.
                            If notice of a request for payment of a claim under
any statute, under this Agreement, or under the Corporation’s Certificate of
Incorporation or Bylaws providing for indemnification or advance of expenses has
been given to the Corporation by Indemnitee, and such claim is not paid in full
by the Corporation within ninety (90) days of the later occurring of the giving
of such notice and Final Disposition in case of indemnification and ten
(10) days of the giving of such notice in case of advance of expenses,
Indemnitee may, but need not, at any time thereafter bring an action against the
Corporation to receive the unpaid amount of the claim or the expense advance
and, if successful, Indemnitee shall also be paid for the expenses (including
reasonable attorneys’ and experts’ fees) of bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses incurred in connection with any action, suit, or proceeding in advance
of its Final Disposition) that Indemnitee has not met the standards of conduct
which make it permissible under applicable law for the Corporation to indemnify
Indemnitee for the amount claimed, and Indemnitee shall be entitled to receive
interim payment of expenses pursuant to Section 1(d) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. Neither the failure of the Corporation
(including its Board of Directors, independent legal counsel, or its
stockholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Corporation (including its Board of Directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

3



--------------------------------------------------------------------------------



 



                  (g)     Insurance. The Corporation may purchase and maintain
insurance on behalf of any person who is or was an Agent against any liability
asserted against such person and incurred by him or her in any such capacity, or
arising out of his or her status as such, whether or not the Corporation would
have the power to indemnify such person against such liability under the
provisions of this Section 1.
                  (h)     Optional Means of Assuring Payment. Upon request by an
Indemnitee certifying that Indemnitee has reasonable grounds to believe
Indemnitee may be made a party to a proceeding for which Indemnitee may be
entitled to be indemnified under this Section 1, the Corporation may, but is not
required to, create a trust fund, grant a security interest or use other means
(including, without limitation, a letter of credit) to ensure the payment of
such sums as may become necessary to effect indemnification as provided herein.
                  (i)     Definition of Agent. For the purposes of this
Agreement, “Agent” means any person who is or was a director, officer, employee
or other agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise, or
was a director, officer, employee or agent of a foreign or domestic corporation
which was a predecessor corporation of the corporation or of another enterprise
at the request of such predecessor corporation; “proceeding” means any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative; and “expenses” includes without limitation
reasonable attorneys’ and experts’ fees and any expenses of establishing a right
to indemnification.
                  (j)     Indemnification under Section 145 of the Delaware
General Corporation Law. Subject to the provisions of Delaware Corporation Law
Section 145 and any other applicable law, notwithstanding any other provisions
of this Section 1, the following shall apply to the indemnification of
Indemnitee:
                           (i)     There shall be a presumption that Indemnitee
met the applicable standard of conduct required to be met in Section 1(c) for
indemnification, rebuttable by clear and convincing evidence to the contrary;
                           (ii)     The Corporation shall have the burden of
proving that Indemnitee did not meet the applicable standard of conduct in
Section 1(c);
                           (iii)     In addition to the methods provided for in
Section 1(c), a determination that indemnification is proper in the
circumstances because that Indemnitee met the applicable standard of conduct may
also be made by the arbitrator in any arbitration proceeding in which such
matter is or was pending; and
                           (iv)     Unless otherwise agreed to in writing
between an Indemnitee and the Corporation in any specific case, indemnification
may be made under Section 1(b) for amounts paid in settling or otherwise
disposing of a pending action without court approval.

4



--------------------------------------------------------------------------------



 



          2.     Changes.
                  In the event of any change, after the date of this Agreement,
in any applicable law, statute, or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors, its officers or its
Agents, such changes shall automatically expand, without further action of the
parties, Indemnitee’s rights and the Corporation’s obligations under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows a Delaware corporation’s right to indemnify a member of its board
of directors, its officers or its Agents, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder. In the event of an amendment to the Corporation’s Bylaws which
expands the right to indemnify a member of its board of directors, its officers
or its Agents, such change shall automatically expand, without further action of
the parties, Indemnitee’s rights and the Corporation’s obligations under this
Agreement. In the event of any amendment to the Corporation’s Bylaws which
narrows such right of a Delaware corporation to indemnify a member of its board
of directors, its officers or its Agents, such change shall only apply to the
indemnification of Indemnitee for acts committed, or lack of action, by
Indemnitee after such amendment. The Corporation agrees to give Indemnitee
prompt written notice of amendments to the Corporation’s Bylaws which concern
indemnification.
          3.     Nonexclusivity.
                  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Corporation’s Certificate of Incorporation, its Bylaws, any agreement, any vote
of stockholders or disinterested Directors, the Delaware General Corporation
Law, or otherwise, both as to action in Indemnitee’s official capacity and as to
action in any other capacity while holding such office (an “Indemnified
Capacity”). The indemnification provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in an Indemnified
Capacity even though such Indemnitee may have ceased to serve in an Indemnified
Capacity at the time of any action, suit or other covered proceeding, and shall
inure to the benefit of the heirs, executors, and administrators of Indemnitee.
          4.     Partial Indemnification.
                  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for some or a portion of the
expenses, judgment, fines or penalties actually or reasonably incurred by
Indemnitee in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses, judgments, fines or penalties to which Indemnitee is entitled
pursuant to this Agreement.
          5.     Potential Limitations.
                  Both the Corporation and Indemnitee acknowledge that in
certain instances, Delaware state law and federal banking laws and regulations,
federal law or public policy may

5



--------------------------------------------------------------------------------



 



override applicable state law and prohibit the Corporation from indemnifying its
directors and officers under this Agreement or otherwise. For example, the
Corporation and Indemnitee acknowledge that the federal regulators have taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with federal regulators to submit questions of
indemnification to a court in certain circumstances for a determination of the
Corporation’s right under public policy to indemnify Indemnitee. Furthermore,
Indemnitee and Corporation acknowledge that the extent of (i) indemnification
permissible under Section 145 of the Delaware General Corporation Law has not
been judicially determined; therefore, the enforceability of Indemnitee’s rights
under Section 1(l) is uncertain; and (ii) advancement of expenses and
indemnification of Indemnitee in the event of a proceeding or action described
in Section 7(a) below, is also uncertain and may not be permissible or may be
subject to applicable regulatory restrictions.
          6.     Severability.
                  Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The Corporation’s inability, pursuant to court order, to
perform its obligations under this Agreement shall not constitute a breach of
the Agreement. If the application of any provision or provisions of the
Agreement to any particular facts or circumstances shall be held to be invalid
or unenforceable by any court of competent jurisdiction, then (i) the validity
and enforceability of such provision or provisions as applied to any other
particular facts or circumstances and the validity of other provisions of this
Agreement shall not in any way be affected or impaired thereby and (ii) such
provision(s) shall be reformed without further action by the parties to make
such provision(s) valid and enforceable when applied to such facts and
circumstances with a view toward requiring the Corporation to indemnify
Indemnitee to the fullest extent permissible by law.
          7.     Exceptions.
                  Notwithstanding any other provision herein to the contrary,
the Corporation shall not be obligated pursuant to the terms of this Agreement:
                 (a)     Regulatory Agency Proceedings. To indemnify Indemnitee
for expenses, penalties or other payments incurred in an administrative
proceeding or action threatened or instituted by a bank regulatory agency, which
proceeding or action results in a final order imposing, injunctive or similar
relief or assessing civil money penalties or in any other resolution requiring
or preventing action by the Indemnitee; or
                 (b)     Claims Initiated by Indemnitee. To indemnify or advance
expenses to Indemnitee with respect to proceedings or claims (except
counter-claims or cross-claims) initiated or brought voluntarily by Indemnitee
and not by way of defense, except with respect to proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required by the Delaware General
Corporation Law, but

6



--------------------------------------------------------------------------------



 



such indemnification or advancement of expenses may be provided by the
Corporation in specific cases if the Board of Directors finds it to be
appropriate; or
                 (c)     Lack of Good Faith. To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a majority of the
Corporation’s directors or a court of competent jurisdiction determines that the
material assertions made by Indemnitee in such proceeding were not made in good
faith or was frivolous; or
                 (d)     Insured Claims. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to Indemnitee by an insurance carrier under a policy of
officers’ and directors’ liability or other insurance maintained by the
Corporation; or
                 (e)     Claims under Section 16(b). To indemnify Indemnitee for
expenses or the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.
          8.     Counterparts.
                  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
          9.     Successors and Assigns.
                  This Agreement shall be binding upon the Corporation and its
successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, and legal representatives and permitted assigns.
Indemnitee may not assign this Agreement without the prior written consent of
the Corporation.
          10.     Attorneys’ Fees.
                    In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ and experts’ fees, incurred by Indemnitee with respect to such
action, unless as a part of such action, the court of competent jurisdiction
determines that each of the material assertions made by Indemnitee as a basis
for such action were not made in good faith or were frivolous. In the event of
an action instituted by or in the name of the Corporation under this Agreement
or to enforce or interpret any of the terms of this Agreement, Indemnitee shall
be entitled to be paid all court costs and expenses, including attorneys’ fees,
incurred by Indemnitee in defense of such action (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.

7



--------------------------------------------------------------------------------



 



          11.     Notice.
                    All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressee, on the date of such
receipt, or (ii) if mailed by certified or registered mail with postage prepaid,
on the third business day after the date postmarked. Addresses for notice to
either party are as shown on the signature page of this Agreement, or as
subsequently modified by written notice.
          12.     Section Headings.
                    The Section headings in this Agreement are solely for
convenience and shall not be considered in its interpretation.
          13.     Waiver.
                    A waiver by either party of any term or condition of the
Agreement or any breach thereof, in any one instance, shall not be deemed or
construed to be a waiver of such term or condition or of any subsequent breach
thereof.
          14.     Entire Agreement; Amendment.
                    This instrument contains the entire integrated Agreement
between the parties hereto and supersedes all prior negotiations,
representations or agreements, whether written or oral except for the
Corporation’s Certificate of Incorporation and Bylaws. It may be amended only by
a written instrument signed by a duly authorized officer of Corporation and by
Indemnitee.
          15.     Choice of Law.
                    Except for that body of law governing choice of law, this
Agreement shall be governed by, and construed in accordance with, substantive
laws of the State of Delaware which govern transactions between Delaware
residents.
          16.     Mediation/Arbitration.
                    (a)     All disputes, claims or controversies arising out of
or relating to this Agreement (collectively, “Disputes”) shall be submitted to
non-binding mediation by either party to an impartial mediator, as agreed to by
the parties, and appointed through JAMS in San Francisco, California, for a good
faith effort at resolution. The mediator shall review the Dispute within thirty
(30) days of submission or at such other time provided the parties so agree. Any
mediation fee shall be paid equally among the parties. Any Dispute which is not
resolved through such mandatory mediation shall be settled by final and binding
arbitration before a single neutral arbitrator of JAMS in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association in San Francisco, California. Judgment on the award rendered by the
arbitrator may be entered in any court in California. In the event that any

8



--------------------------------------------------------------------------------



 



Dispute between Indemnitee and the Corporation should result in arbitration, the
prevailing party in the Dispute shall be entitled to recover from the other
party all reasonable fees, costs and expenses of enforcing any right of the
prevailing party, including, without limitation, reasonable attorneys’ fees,
experts’ fees, and expenses. Each party agrees that the Dispute as mediated
and/or arbitrated and the final resolution of such Dispute shall be considered
to be confidential information, and shall be kept confidential by each party.
          (b)     Indemnitee specifically acknowledges and understands that by
agreeing to this provision, Indemnitee is waiving all rights to have his or her
claims brought, investigated, and/or adjudicated by an administrative agency, or
heard before a judge or jury. Indemnitee also understands that Indemnitee’s
rights to discovery may be lesser or narrower in arbitration, that there may be
fees and costs associated with mediation and/or arbitration that Indemnitee may
not otherwise have, and that Indemnitee is waiving substantial time that
Indemnitee might otherwise have to make a claim, prepare his or her case, or
investigate his or her claims. The claims include claims of any kind relating to
Indemnitee’s relationship with the Corporation, including claims relating to
compensation, discrimination, any benefits, status as an officer, director or
Agent of the Corporation, conflict of interest, or any other claim or dispute
relating to or arising out of Indemnitee’s relationship with the Corporation.
The underlying Disputes shall be fully and finally resolved through arbitration,
including any right to permanent injunctive relief.
          17.     Consideration.
                    Part of the consideration the Corporation is receiving from
Indemnitee to enter into this Agreement is Indemnitee’s agreement to serve or to
continue to serve, as applicable, for the present as an officer, director or
Agent of the Corporation. Nothing in this Agreement shall preclude Indemnitee
from resigning as an officer, director or Agent of the Corporation nor the
Corporation, by action of its stockholders, board of directors, or officers, as
the case may be, from terminating Indemnitee’s services as an officer, director
or Agent, as the case may be, with or without cause.
[Remainder of page intentionally blank]

9



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the undersigned have executed this
Agreement as of the date first above written.

                  INDEMNITEE:       UCBH HOLDINGS, INC.    
 
               
 
               
 
      By          
 
               
Signature
               
 
               
 
               
 
           
Printed Name
      Printed Name and Title    
 
               
 
               
 
               
 
           
(address)
      (address)    

10



--------------------------------------------------------------------------------



 



EXHIBIT A
UNDERTAKING TO REPAY ADVANCEMENT
OF EXPENSES
          A.     Indemnitee is or has been a director, officer, employee or
other agent of UCBH HOLDINGS, INC., a Delaware corporation (the “Corporation”);
and
          B.     On account of such fact, Indemnitee was or is or is threatened
to be made a party to the proceeding described and designated hereinafter (the
“Proceeding”); and
          C.     Indemnitee has requested that the Corporation advance to
Indemnitee, prior to final disposition of the Proceeding, Indemnitee’s costs and
expenses incurred in defense of the Proceeding; and
          D.     As a condition to advancement of such expenses, the Corporation
has required that the present undertaking be made by or on behalf of Indemnitee.
The undersigned herein undertakes as follows:
(1)     This undertaking is executed in accordance with and is subject to
Section 145 of the Delaware General Corporation Law, and that certain
Indemnification Agreement between Indemnitee and the Corporation dated
                    , and is subject to all provisions, including definitions of
terms, thereof.
(2)     Indemnitee was or is or is threatened to be made a party to the
following proceeding:
          Name of Claimant or Title
          of Action or Proceeding:

 

1



--------------------------------------------------------------------------------



 



          Court or Agency
           (if any):

 
          Date Filed Or Presented:

 
          Status:

 
 
 
          Indemnitee’s Counsel:

 
          Nature and Amount
          of Claim:

 
 
 
 
(3)     In consideration of the advancement by the Corporation of Indemnitee’s
expenses incurred or to be incurred in defense of the Proceeding, the
undersigned hereby undertakes to repay all amounts advanced by the Corporation
on account of Indemnitee’s defense of the Proceeding, unless it shall be
determined ultimately that Indemnitee is entitled to be indemnified with respect
to the Proceeding in accordance with Section 145 of the Delaware General
Corporation Law.

                 
 
               
Date:
               
 
 
 
     
 
(Signature of Indemnitee)    
 
               
 
               
 
               
 
               
 
          (Printed Name of Indemnitee)    

2